DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Paragraph (150) references a force arrow in Fig. 1A, which is not shown.
References in the specification are made to Fig. 1, while the drawings only provide a Fig. 1A and a Fig. 1B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:

Paragraph [0196] defines receptacle as both element 6 and 56.
Paragraphs [0196]-[0197] define first member as both element 2 and 52.
Appropriate correction is required.
Claim Objections
Claims 1-22 are objected to because of the following informalities:  
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See CFR 1.75(i).	
Claim 9 has a closed parenthesis at the end of the claim with no associated open parenthesis.
Regarding claim 12, the first two lines of the claim contain bold lettering.
Regarding claims 15, 17, and 22, the first line of the claim contains bold lettering.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases “a said kite” and “a said harness” are unclear if the limitations are new, or are referencing the previously cited limitations.

Regarding claims 2, 9, and 12, the phrase within the parenthesis renders the claim indefinite because it is unclear whether the limitation(s) within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4-5, 7-8, and 18-20 recite the limitation "the receptacle" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
The term “discrete” in claim 5 is a relative term which renders the claim indefinite. The term “discrete” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One having ordinary skill in the art would not be able to distinguish between a discrete and non-discrete movement based on the applicant’s specification.
Regarding claim 12, as the method is understood to be performed after removal of any previously used chicken loop, it is unclear if the previously used chicken loop is within the scope of the claim.
Regarding claim 15, the phrases “a said traction kite” and “a said harness” are unclear if the limitations are new, or are referencing the previously cited limitations.
Regarding claim 22, the phrases “a said kite” and “a said harness” are unclear if the limitations are new, or are referencing the previously cited limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-8, 11-12, 14-18, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roger (WO 2018/042113), US 2019/0193820 is referenced for convenience.

In re. claim 1, Roger teaches a traction kite anchoring device for attachment to a harness worn by a user to transfer force from a traction kite to the user (para [0017]), the traction kite anchoring device comprising a first member (central body (2)) at an end of at least one line connected to a said kite (at line straightener (10)) (para [0135]) and a chicken loop (5) for attachment to a said harness and releasably connected to said first member (2) (para [0113]), wherein the chicken loop has a first end (5b) comprising an anchor (barrel shape of the T) (fig. 5b) able to be received and secured at an anchor receiver (2d) of the first member in a releasable and tool-less manner (figs. 2 and 3b).
In re. claim 2, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the anchor and the anchor receiver are shaped and configured to mutually provide an interference fit when the anchor is received and secured at the anchor receiver (recess (2d) has complementary shape to barrel shape of crosspiece) (para [0121]) to prevent movement of the first member relative the anchor in a direction of said force towards the user (when movement of jaw (7) is blocked (para [0121]).
In re. claim 3, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the anchor receiver (2d) is a receptacle of the first member (2) (fig. 3b).

In re. claim 5, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the first end is received at the receptacle of the first member by a first discrete maneuvering of the first end relative the first member, and the first end is secured at the receptacle with the first member by a second discrete maneuvering of the first end relative the first member (as the method of using fails to further define the apparatus).
In re. claim 6, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the anchor is a) received at the receptacle by a first translational movement of the anchor relative the first member, and b) secured at the receptacle by i. a rotational movement of the anchor relative the first member, and ii. a second translational movement of the anchor relative the first member, being a translational movement opposite the first translational movement (as the method of using fails to further define the apparatus).
In re. claim 7, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the anchor becomes secured at the receptacle by a twist-lock action of the anchor (barrel shape of the T) (fig. 5b) relative to the first member (2) (i.e. when twisted to align with, and enter, the shape of the recess (2d)) (para [0121]) (additionally, the method of using fails to further define the apparatus).
In re. claim 8, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the anchor and the receptacle of the first member together define a bayonet connector (5b) (recess (2d) has complementary shape of the barrel crosspiece shape) (para [0121]).

In re. claim 12, Roger teaches a method of engaging and/or replacing a chicken loop (5) of a traction kite anchoring device (1), the anchoring device comprising a chicken loop (5) to be engaged at an anchor (barrel connection) of a first end (5b) of the chicken loop with a first member (2) (para [0121]), the method comprising, after removal of any previously used chicken loop, the steps of first, translating the anchor relative the first member in a first direction (to the position in Fig. 2) and second, moving the anchor relative the first member (to the position in fig. 3a), wherein the anchor when in its engaged condition is encouraged to be retained in engagement with the first member by a bias (from elastic recall means) (para [0104]) provided from the first member (2) on the anchor (barrel connection).
In re. claim 14, Roger teaches the method as claimed in claim 12, wherein the steps of the method are performed by a user using their hands, exclusive of any other tool (release and capture based on user pushing the shell (6) (para [0113]) and inserting or removing the chicken loop (5) (para [0118])).
In re. claim 15, Roger teaches a kit of parts for use as an anchoring device for a traction kite, the anchoring device for attachment to a harness worn by a user to transfer force from a kite to the user, the kit of parts comprising; a first member (2) connected with or for connection to an end of at least one line connected to a said traction kite (via line straightener (10)) (para [0135]), and a chicken loop (5) comprising a first end (5b) and a second end (5a), each end for association with the first member (2) (figs. 1-4) so as to, between the ends, present a loop for attachment to a said harness worn by a user (para [0150]), wherein the first end is able to be received at and engaged with a first end receiver (2d) of the first member (2) in a releasable and tool-less manner (release and capture 
In re. claim 16, Roger teaches the kit of parts as claimed in claim 15, wherein the first end is engaged with the first member in a bayonet fitting manner to effect the releasable tool-less engagement (recess (2d) has complementary shape of the barrel crosspiece (5b) shape) (para [0121]).
In re. claim 17, Roger teaches a kite anchoring device (1) comprising a first member (2) at the end of at least one line connected to a kite (via line straightener (10)) (para [0135]) and a chicken loop (5), the first member (2) and the chicken loop (5) engaged or engageable to each other by way of a bayonet connection (recess (2d) has complementary shape of the barrel crosspiece (5b) shape) (para [0121]).
In re. claim 18, Roger teaches the kite anchoring device as claimed in claim 17, wherein a bias (from elastic recall means) (para [0104]) is provided to bias the anchor (barrel crosspiece) into engagement with the receptacle (2d) (via closing of blocking means (7)).
In re. claim 20, Roger teaches the kite anchoring device as claimed in claim 17, wherein the anchor (5b) defines a male part of the bayonet connector (fig. 2) and the receptacle (2d) defines a female part of the bayonet connector (fig. 3b).
In re. claim 21, Roger teaches a toollessly-changeable chicken loop (5) for a kite anchoring device, the chicken loop comprising a first end (5b) configured for a releasable and tool-less bayonet connection (fig. 5) to the kite anchoring device (Figs. 1-4).
In re. claim 22, Roger teaches a traction kite anchoring device (1) for attachment to a harness worn by a user to transfer force from a traction kite to the user (via line straightener (10)) (para [0135]), the traction kite anchoring device comprising a first member (2) at an end of at least one line connected to a said kite and a chicken loop (5) for attachment to a said harness (para [0150]) and releasably connected to said first member (figs. 1-4), wherein the chicken loop has a first end .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roger as applied to claims 1, 12, and 17 respectively above, and further in view of Hansen et al. (US 7,841,122).
In re. claim 9, Roger fails to disclose a bias is provided to bias the anchor, once engaged with the anchor receiver, into engagement with the anchor receiver.
Hansen teaches a bias (30) is provided to bias an anchor (P), once engaged with an anchor receiver (keyway (34)) (fig. 3), into engagement with the anchor receiver (col. 3, ln. 28-40).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roger to include the teachings of Hansen to have a bias provided to bias the anchor, once engaged with the anchor receiver, into engagement with the anchor receiver, since Roger states the coupling system could also not comprise a jaw, the blocking means being only the cooperation of the recess in the side surface of the central body (para [0122]), and doing so would eliminate the need for providing the jaw while also locking the chicken loop in place.

In re. claim 13, fails to disclose the second motion is against a bias provided from the first member on the anchor.
Hansen teaches the second motion (figs. 2a-2b) is against a bias (30) provided from the first member (22) on the anchor (P) (fig. 3) (col. 3, ln. 28-40).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roger to include the teachings of Hansen to have the second motion against a bias provided from the first member on the anchor, since Roger states the coupling system could also not comprise a jaw, the blocking means being only the cooperation of the recess in the side surface of the central body (para [0122]), and doing so would eliminate the need for providing the jaw while also locking the chicken loop in place.
In re. claim 19, Roger fails to disclose one of the anchor and the receptacle comprise a bias element for biasing the anchor into engagement with the receptacle.
Hansen teaches a bias element (30) is provided to bias an anchor (P) into engagement with the receptacle (keyway (34)) (fig. 3) (col. 3, ln. 28-40).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roger to include the teachings of Hansen to have a bias element for biasing the anchor into engagement with the receptacle, since Roger states the coupling system could also not comprise a jaw, the blocking means being only the cooperation of the recess in the side surface of the central body (para [0122]), and doing so would eliminate the need for providing the jaw while also locking the chicken loop in place.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647